DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rasmussen (WO 2017/099745 A1).
Regarding claim 1, Rasmussen discloses a printing apparatus comprising: a discharging unit (202, see par. 44) configured to discharge print media; a tray 121 configured to receive print media discharged in a 
Regarding claim 2, the manner of operating a device does not differentiate an apparatus claim from the prior art. If the prior art apparatus teaches all the structural elements of the claim, the claim is anticipated. See MPEP § 2114.
Regarding claim 7, Rasmussen discloses the printing apparatus according to claim 1, wherein the drive unit comprises a motor 406 and a belt 407, and the printing apparatus further comprises a drive transmission unit 408 disposed on a straight portion of the belt and joined to the tray.
Regarding claim 12, Rasmussen discloses a method of controlling a printing apparatus comprising a discharging unit (202, see par. 44) configured to discharge print media, a tray 121 configured to receive print media discharged in a first direction from the discharging unit, and a drive unit 406 configured to move the tray in a second direction crossing the first direction, the method comprising: in discharging print media, moving the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen in view of Wilsher (US 10,005,637 B1).
Regarding claim 3, Rasmussen discloses the printing apparatus according to claim 1. Rasmussen lacks a scanner unit above the tray in a vertical direction. Wilsher teaches the use of a scanner unit 14 above a tray 18 in a vertical direction, in order to image documents. See Wilsher, col. 3, lines 15-23. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to use a scanner unit above the tray in a vertical direction, in the device of Rasmussen, as taught by Wilsher, in order to image documents.

Regarding claim 6, Rasmussen discloses the printing apparatus according to claim 1. Rasmussen lacks an operating panel, wherein the take-out side where print media are taken out is a side where the operating panel is provided. Wilsher teaches an operating panel 42, wherein the take-out side where print media are taken out is a side where the operating panel is provided, in order to allow users to interface with the device. See Wilsher, col. 3, line 45 – col. 4, line 5. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to use an operating panel, wherein the take-out side where print media are taken out is a side where the operating panel is provided, in the device of Rasmussen, as taught by Wilsher, in order to allow users to interface with the device.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen in view of Yamauchi (US 2008/0265491 A1).
Regarding claim 4, Rasmussen discloses the printing apparatus according to claim 1. Rasmussen lacks a sheet feeding unit provided below the tray in a vertical direction and configured to feed the print media, wherein the second direction is a same direction as a direction in which the sheet feeding unit is pulled out. Yamauchi teaches the use of a sheet feeding unit 103 provided below the tray in a vertical direction and configured to feed the print media, wherein the second direction is a same direction as a 
Regarding claim 5, the device of Rasmussen as modified by Yamauchi comprises the printing apparatus according to claim 4, wherein the take-out side where print media are taken out is a side where a member for pulling out the sheet feeding unit is provided. See Yamauchi, Fig. 7A, shown below and annotated.

    PNG
    media_image1.png
    570
    309
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy R. Severson, whose  Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, D. Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/JEREMY R SEVERSON/Primary Examiner, Art Unit 3653